United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3160
                                   ___________

Lillie J. Williams,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Des Arc City Police Department;      *
Mayhar, Des Arc Police Department;   *    [UNPUBLISHED]
Burnett, Des Arc Police Department,  *
                                     *
            Appellees.               *
                                ___________

                             Submitted: July 13, 2006
                                Filed: July 17, 2006
                                 ___________

Before BYE, HANSEN, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Lillie Williams appeals the district court’s1 dismissal of her 42 U.S.C. § 1983
complaint. After de novo review, see Springdale Educ. Ass’n v. Springdale Sch.
Dist., 133 F.3d 649, 651 (8th Cir. 1998), we conclude that the dismissal was proper.

      Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.